The Honorable Jim Bob Steel Prosecuting Attorney Ninth Judicial District-West P.O. Box 548, 219 N. Main Nashville, Arkansas 71852
Dear Mr. Steel:
This is in response to your request for an opinion on whether the two five dollar court costs mentioned in Act 1193 of 1993 apply to chancery court or probate actions other than those directly relating to a felony, misdemeanor, traffic violation, or violation of city ordinances, e.g. divorces, paternity actions, foreclosures, name changes, adoptions, guardianships, estates, etc. . . .
It is my opinion that the answer to your question is "yes."
Act 1193, in pertinent part, amends A.C.A. § 14-20-102 (b) and (d)1 to provide for the levy of court costs:
  . . . to be taxed as costs in all civil cases filed, and upon a person upon conviction, plea of guilty, plea of nolo contendere, or bond forfeiture, in felony, misdemeanor, traffic violation cases for violation of state law or local ordinance, and violation of city ordinances, filed in any circuit, chancery, probate, municipal, city, or police court within the county. However, no such fees shall be taxed as costs in any action filed in any small claims court. [Emphasis added.]
The section above, in my opinion, states clearly that the court cost is to be taxed "in all civil cases filed." The first rule of statutory construction is to construe a state just as it reads, giving words their ordinary and usual meaning in common usage.Roy v. Farmers  Merchants Ins. Co., 307 Ark. 213, 819 S.W.2d 2
(1991). It is clear from the language above that the court costs were intended to apply in "all civil cases filed" (except cases in small claims court). This language would include the types of cases you enumerate.
It is therefore my opinion that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 The former imposes a mandatory five dollar court cost. The latter gives counties the option of levying an additional five dollar fee. See Op. Att'y Gen. No. 93-123.